UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD C. DAWKINS,
                           Plaintiﬀ,

                  – against –

COPELAND, Correctional Officer; M.
HOLINESS, Grievance Coordinator; RICE,
Civilian, SCULLY, Cashier Officer; S.
CANADY, Grievance Coordinator; Executive                   OPINION & ORDER
Director of Programs DEPUTY WARDEN VAS                        17 Civ. 9926 (ER)
#242; DR. RAMOS and DR. KATZ, Medical
Directors; DR. JOHN DOE; CAROLYN
SAUNDERS, Warden of North Infirmary
Command; K.TILLERY, Captain; LOUNETTE
DAWKINS, Captain; CAPTAIN COLON;
CAPTAIN COOPER; and DEPUTY WARDEN
GRACE, Executive Supervisor Operations,
                           Defendants.


RAMOS, D.J.:
       Edward Dawkins, incarcerated and pro se, sues a group of employees of New

York City’s Department of Correction and a group of medical professionals at the City’s
Health and Hospital Corporation. He alleges that the defendants ignored his medical
needs, subjected him to unconstitutional conditions of conﬁnement, and interfered with
his mail while he was a pre-trial detainee at Rikers Island. He brings his lawsuit under 42
U.S.C. § 1983.
       dis Opinion and Order concerns the motion to dismiss Dawkins’ Amended
Complaint brought by three of the defendants from the Department of Correction:
Oﬃcer Shirley Canady, Oﬃcer Tanoya Copeland, and Capt. Lounette Dawkins. de
Court will also address, sua sponte, claims against defendants that have not been served
in this action. For the following reasons, Canaday’s and Capt. Dawkins’ motions to
dismiss are GRANTED in their entirety, Copeland’s motion to dismiss is GRANTED in
part and DENIED in part, and claims against all other defendants are DISMISSED. Of
the dismissed defendants, all are dismissed with prejudice, except for Cooper, Colon, and

Grace, who are dismissed without prejudice.
I.     BACKGROUND
       Dawkins’ allegations are made in his Amended Complaint, Doc. 79, and an
aﬃdavit attached to his memorandum in opposition to the moving defendants’ motion to
dismiss, Doc. 101. Because Dawkins is proceeding pro se, the Court will consider the
factual allegations made in the aﬃdavit alongside the Amended Complaint. See Long v.
Lafko, 254 F. Supp. 2d 444, 446 (S.D.N.Y. 2003).
       A. Medical Care
       Police brought Dawkins to Lincoln Medical Center on January 2, 2015, after he
had been assaulted by four individuals. Am. Compl. (“AC”) ¶ 30, Doc. 79. Physicians
diagnosed him with broken ribs, a broken eye socket, and a broken cheek. AC ¶ 31.
Because of a pending misdemeanor charge, Dawkins was discharged into police custody
on January 7, after which made an appearance in a Bronx criminal court. AC ¶ 31. de
presiding judge, after observing Dawkins’ condition, ordered that he be seen by a
physician for further treatment. AC ¶ 32.
       On January 8, Dawkins was admitted to the Vernon C. Bain Correctional Center
(“VCBC”) for pretrial detainment. dere, he received an intake examination, and
informed the examining nurse of the treatment he had received at Lincoln Medical
Center. AC ¶ 33; Mot. in Opp. Ex. 2, Doc. 101. He also told the nurse that he suﬀered
from narcolepsy and severe sleep apnea, which required treatment with a BiPAP machine.
AC ¶ 33. Dawkins had a follow-up appointment with a physician the next day, during
which he was prescribed a double mattress to assist with rib pain due to the fractures he
sustained from his assault. Mot. in Opp. Ex. 3. Dawkins alleges that throughout his time
at VCBC he was assigned a steel frame bed with a two-inch thick mattress. AC ¶ 34.




                                             2
       Dawkins complained of severe chest plains and breathing problems on January
11, while still detained at VCBC. Mot. in Opp. Ex. 5 (“Aﬀ.”) ¶ 7. He was seen by a

nurse, who performed an electrocardiogram, and the John Doe physician named in his
Amended Complaint, who diagnosed him with a cold and prescribed ibuprofen, a muscle
relaxer, and an antacid. AC ¶ 35; Mot. in Opp. Ex. 18. Dawkins has since identiﬁed the
John Doe as Mohammed Chowdhury. Aﬀ. ¶ 8.
       Dawkins was transferred to the Otis Bantum Correctional Center on Rikers Island
a few days after January 11. He saw a dentist on January 21 to treat complications
related to his broken cheek and eye socket. AC ¶ 36; Aﬀ. ¶ 10. After taking an x-ray, the
dentist ordered that Dawkins be immediately transferred to Bellevue Hospital Center. AC
¶ 36. de physicians there performed another x-ray and a CT scan. AC ¶ 36.
       de Bellevue physicians found a signiﬁcant amount of blood in Dawkins’ lungs,
causing the right lung to collapse. AC ¶ 38. dey operated immediately to repair the
lung, placing him under a local anesthetic because of fears his sleep apnea could cause
complications under a general anesthetic. AC ¶ 39. Dawkins indicates that the procedure
was very painful.
       Dawkins arrived at Northern Inﬁrmary Command (“NIC”) on Rikers Island on
January 29 to recover from his surgery. Aﬀ. ¶ 15. During his stay at NIC, Dawkins was
issued a BiPAP machine, but without a humidiﬁer. Aﬀ. ¶ 15. He was also issued a
mattress that he alleges was too thin to support him, especially since he suﬀered from
herniated and bulging discs in his back. Aﬀ. ¶ 16. Dawkins complained of these
conditions to defendant Dr. Raul Ramos, a medical director at NIC, and defendant
Carolyn Saunders, the warden of NIC. Aﬀ. ¶ 15–17. He alleges that he was issued a
thinner mattress after he complained to Saunders. AC ¶ 17. He also claims that he
suﬀered tooth decay, as well as dry mouth, headaches, blurred vision, loss of balance, and
nose irritation each morning because he was never issued a BiPAP humidiﬁer. AC ¶ 42.




                                            3
        Dawkins’ dormitory was searched in February 2017 by defendants Captain Colon,
Deputy Warden Grace, and Captain Cooper. Aﬀ. ¶ 46. Grace directed Colon to remove

medical mattresses from the beds. Aﬀ. ¶ 46. Dawkins complained to Cooper that he
needed the medical mattress. Aﬀ. ¶ 46. Cooper spoke with the medical director at the
time, defendant Katz, who indicated that Dawkins was not authorized for one. Aﬀ. ¶ 47.
Dawkins asked a physician’s assistant for assistance; the assistant, with the approval of
Katz, wrote a prescription for a thicker mattress. Aﬀ. ¶ 48. When informed of the
prescription, Capt. Dawkins indicated that the Department of Correction no longer
supplied the thicker mattresses. Aﬀ. ¶ 48.
        After the search of his dormitory, Dawkins made a formal request for a thicker
mattress as an accommodation for his medical conditions. Aﬀ. ¶ 51. de request was
approved, but he never received a thicker mattress. Aﬀ. ¶ 51. Dawkins alleges that the
failure to provide him with a thicker mattress aggravated his sleep apnea and caused him
pain.
        Dawkins also alleges that medical staﬀ at NIC did not properly treat his
narcolepsy by giving him too little prescribed medication, and failed to perform follow-
up tests to better diagnose his condition. Aﬀ. ¶ 53. As a result, he alleges, he was unable
to stay awake during a pretrial hearing and was forced to enter a plea of guilty to an
oﬀense. Aﬀ. ¶ 54.
        B. Mail Diﬃculties
        While at NIC, Dawkins attempted to ﬁle a notice of claim in March 2015 against
the New York City Health and Hospitals Corporation (“H+H”), which operates Lincoln
Medical Center, Bellevue Medical Center, and the medical facilities at both VCBC and
Rikers Island. He ﬁrst sent separate notices of claim to New York City’s Oﬃce of the
Comptroller and the general counsel of H+H via certiﬁed mail with return receipt
requested on March 11. Aﬀ. ¶ 19. Dawkins resent his notices on March 30. Aﬀ. ¶ 21.
He alleges that none of the notices were received and that his inmate account was never


                                             4
charged for the cost of the mailing. Aﬀ. ¶¶ 19, 21. In an April call with Dawkins, a clerk
for the Comptroller’s oﬃce indicated that facilities on Rikers Island had “a history of not

mailing claims against them.” Aﬀ. ¶ 21.
       Dawkins spoke about his mail with defendant Copeland on March 20. At the
time, Copeland worked as NIC’s assigned mail oﬃcer, and Dawkins had seen her pick up
mail from his dormitory. AC ¶ 18, Aﬀ. 20. She told him that she had taken the notices to
a trailer to be processed. Aﬀ. ¶ 20.
       Sometime afterwards, Dawkins spoke with Copeland and defendant Capt. Tillery.
Dawkins told Tillery that there was no entry indicating that his notices had been received
by Copeland in a logbook for outgoing legal mail. Aﬀ. ¶ 23. Copeland said that Dawkins
did not have suﬃcient funds in his inmate account to cover postage. Aﬀ. ¶ 24. Tillery
instructed Dawkins to ﬁle a grievance. Aﬀ. ¶ 23.
       Dawkins then went to Capt. Dawkins. He told Capt. Dawkins that Copeland was
not following a Department of Correction directive mandating that indigent prisoners be
given stationery and postage for all legal mail. Aﬀ. ¶ 24. Capt. Dawkins said she would
speak with Copeland about the matter.
       Dawkins ﬁled a grievance related to his lost mail on April 27. Mot. in Opp. Ex. 7
at 2. When interviewed as part of the investigation, Copeland indicated that Dawkins did
not have suﬃcient funds in his inmate account to cover postage. Aﬀ. ¶ 22. She said that
she would speak with a cashier to determine how to complete the transaction if Dawkins
did not have suﬃcient funds and would notify Dawkins when the transaction was
complete. Aﬀ. ¶ 22.
       On the same day he ﬁled his grievance, Dawkins spoke with defendant Holiness,
a grievance coordinator, about his mail. She told Dawkins that the Department of
Correction would only pay for legal mail after his inmate account was empty for two
weeks. Aﬀ. ¶ 27. In May, he spoke with her again, and she told him that the Department




                                             5
does not pay for legal mail at all. Aﬀ. ¶ 28. He alleges that this conversation was a
response to his complaints to Capts. Dawkins and Tillery.

       Dawkins ﬁled another grievance on May 14, after speaking with Holiness. Mot.
in Opp. Ex. 7 at 1. de investigator spoke with defendant Scully, a cashier at Rikers, who
indicated that inmates are only considered indigent after two weeks with no funds in their
account. Scully indicated that whether to provide stamps is in the mail oﬃcer’s
discretion, because if there are funds in the account the inmate must purchase stamps
from the facility commissary. Scully further indicated that the Department of Correction
does not pay for return receipt or certiﬁed mail and does not pay for postage of items over
three ounces.
       At some point, defendant Canady replaced Holiness as grievance coordinator.
Dawkins spoke with her about the mail, and she responded that she would ﬁnd out where
his notice had gone. Aﬀ. ¶ 26. She eventually reported, as had other Department of
Correction employees, that inmates are not considered indigent until their accounts had
been empty for a certain period of time. Aﬀ. ¶ 26.
       Dawkins remained at NIC over the next year and a half. During this time he
served as a member of NIC’s inmate council, which was a body that spoke with prison
oﬃcials — including Capt. Dawkins, Tillery, Canady, and Copeland — on the inmates’
behalf. As a representative, he continued to complain of missing legal mail and the
failure of the Department of Correction to pay for postage and stationery. Aﬀ. ¶ 31.
       On September 8, 2016, Dawkins brought up the mail issue again at a council
meeting. Aﬀ. ¶ 32. At the meeting, Capt. Dawkins suggested that the U.S. Postal Service
sometimes failed to regularly pick up outgoing mail. Aﬀ. ¶ 32. Another inmate
complained to the Postal Service of delayed incoming mail, after which, in October 2016,
the Postal Service indicated that it delivered mail to a post oﬃce near Rikers Island on a
daily basis. Mot. in Opp. Ex. 8. de Postal Service indicated that Rikers Island staﬀ




                                             6
were responsible for picking up the mail after delivery to the post oﬃce. Mot. in Opp.
Ex. 8.

         In August 2016, Dawkins mailed a petition to ﬁle a late notice of claim with the
Bronx Supreme Court. Aﬀ. ¶ 36. de court indicated its receipt of the petition in
February 2017. Aﬀ. ¶ 37. It granted Dawkins permission to proceed in forma pauperis
upon payment of a $75 ﬁling fee on September 27, 2017, although Dawkins alleges he
was never informed of this ﬁling. Aﬀ. ¶ 38. de Bronx court denied his petition in June
2018, ﬁnding that the application was made outside the applicable statute of limitations.
Mot. in Opp. Ex. 20.
         C. Conditions of Conﬁnement
         In his aﬃdavit, Dawkins describes two main issues with the conditions of his
conﬁnement. First, he alleges that the mattresses he was given were too thin to support
any adult human, even a well one; he claims he told Katz, Ramos, Tillery, Saunders, and
Capt. Dawkins of this issue on September 8, 2016. Aﬀ. ¶ 45. And, second, he alleges
that the air of his living quarters was of poor quality. In particular, ventilation was
limited and air ducts were ﬁlled with dust. AC ¶ 43. Mold accumulated in front of
windows, a ceiling had been damaged from water leaks, and there were pipes with
exposed ﬁberglass insulation. AC ¶ 43. He claims that he was also forced to breathe

exhaust fumes of idling vehicles waiting for clearance to enter the Rikers Island complex.
AC ¶ 44. Dawkins alleges these conditions caused him to suﬀer nose bleeds. AC ¶ 43.
He claims he told Tillery and defendant Deputy Warden Vaz of these air quality issues.
Aﬀ. ¶ 42
         In addition to his own averments, Dawkins documents these conditions through
the aﬃdavit of a fellow inmate, see Mot. in Opp. Ex. 14, and a series of emails sent from
a staﬀ attorney at the Legal Aid Society to Department of Correction oﬃcials, see Mot. in
Opp. Exs. 6, 12, 15. dere are over a dozen attached emails, mostly sent in May and
June of 2016. dey notify the Rikers oﬃcials, none of whom are named defendants, of


                                              7
Dawkins’ complaints regarding his medical care, legal mail, and conditions of
conﬁnement.
II.    PROCEDURAL HISTORY
       Dawkins ﬁled the instant Complaint on December 19, 2017, and he requested
permission to proceed in forma pauperis. Docs. 1, 2, 5. On February 6, 2018, the Court
(McMahon, C.J.) granted Dawkins’ application. Doc. 6. dat complaint named several
defendants that had treated Dawkins at some point, none of whom are named in the
Amended Complaint: Dr. Lilian Lwin, Dr. Lueders Meno; Dr. Soula Priovolos, Dr.
Ronald Simon, and Ixel Cervera.
       On March 8, 2018, to allow Dawkins to eﬀect service on Lwin, Meno, Priovolos,
Simon, and Cervera, the Court (Sullivan, J.) instructed the Clerk of Court to issue
summonses as to those defendants and to deliver to the United States Marshals Service all
documents necessary to eﬀect service. Doc. 8 at 2. de Court noted that each defendant
must be served within 90 days of the issue dates of the summonses. Id. at 2 (citing Fed.
R. Civ. P. 4(m)). de Court noted that it was Dawkins’ responsibility to request, if
necessary, an extension of time for service. Id. (citing Meilleur v. Strong, 682 F.3d 56, 63
(2d Cir. 2012)). And the Court warned Dawkins that failure to timely serve a defendant,
or to request an extension of time to eﬀect service, may result in dismissal of the action as

to any unserved defendant. Id. (citing Fed. R. Civ. P. 4(m)). With respect to the
defendants employed by the Department of Correction, the Court directed the Clerk of
Court to notify the Department of Correction and the New York City Law Department of
the Court’s request that those defendants waive service. Id. at 2–3.
       de Court then issued a Valentin Order directing the Law Department to ascertain
the names and addresses of two defendants unidentiﬁed in Dawkins’ Complaint and to
provide Dawkins and the Court with those names and addresses within 60 days. Id. at 3
(citing Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997)). de Court noted that upon




                                             8
receipt of their identities, it would issue an order adding these defendants to the action
and requesting that they waive service. Id.

       Following the Court’s omnibus order, the three moving defendants, Copeland,
Canady, and Capt. Dawkins, waived service of summons. Doc. 11. Waiver of service of
summons, however, was returned unexecuted as to the other defendants employed by the
Department of Correction. Docs. 14–16. Moreover, on May 4, 2018, the Law
Department identiﬁed Deputy Warden Vaz as the Deputy Warden for Programs at NIC
during the period relevant to Dawkins’ Complaint. Doc. 18. On May 14, 2018, service
was eﬀected on Meno and Priovolos. Docs. 21–22. Service was returned unexecuted on
Lwin, Simon, and Cervera. See Docs. 14–16.
       In a March 31, 2019 Opinion and Order, this Court dismissed any claims under 42
U.S.C. § 1983 against Lwin, Meno, Priovolos, Simon, Cervera because Dawkins failed to
allege any of these defendants were aware of excessive risk to Dawkins and failed to act
with reasonable care to mitigate any such risk. 2019 WL 1437049, at *9, Doc. 71 at 19.
It also dismissed any state law claims against them because his Complaint was not
brought within the applicable statute of limitations. Id.
       de Court also dismissed without prejudice all claims against any unserved
defendants employed by the Department of Correction, namely Holiness, Rice, Scully,
Vaz, Katz, Saunders, and Tilley. 2019 WL 1437049, at *4–5, Doc. 71 at 9–11. Relying
on the previous Orders of Judge Sullivan, the Court found that Dawkins had not shown
good cause for why he had not been more diligent in serving the unserved defendants
before the 90-day deadline prescribed in Federal Rule of Civil Procedure 4(m). Id.
       Finally, the Court dismissed the Complaint against Copeland, Canady, and Capt.
Dawkins without prejudice. de Court found, inter alia, that Dawkins had failed to
allege an injury arising from any alleged interference with his mail, had failed to allege
the personal involvement of these defendants in unconstitutional conditions of
conﬁnement, and had failed to show that he put any of the these defendants on notice of


                                              9
his medical needs. 2019 WL 1437049, at *5–7, Doc. 71 at 15–17. It also denied any
Monell claims against the defendants, and, because Dawkins has since been transferred

from NIC, any equitable relief. 2019 WL 1437049, at *8, Doc. 71 at 17.
          Dawkins ﬁled his Amended Complaint on June 13, 2019, adding Ramos,
Chowdhury (then as John Doe), Colon, Cooper, and Grace as defendants. Doc. 79. de
moving defendants ﬁled their motion to dismiss on June 27. Doc. 80. dey ﬁled an
additional motion to stay discovery on October 1 that is pending at this time. Doc. 92.
          Dawkins requested the Court’s assistance in serving the newly added defendants
in a July 2019 letter. Doc. 84 at 3. de Law Department requested that the Court decline
to issue summonses and dismiss the claims sua sponte against these defendants under the
authority granted by 28 U.S.C. § 1915A(b). Doc. 85 at 2. de Court did not issue
summonses, but reserved decision on whether to dismiss the action against the unserved
defendants Doc. 88.
III.      LEGAL STANDARD
          “To survive a motion to dismiss, a complaint must contain suﬃcient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is facially plausible “when the plaintiﬀ pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. Although a plaintiﬀ must allege suﬃcient facts to show “more
than a sheer possibility that a defendant has acted unlawfully,” id., “a complaint . . . does
not need detailed factual allegations” to survive a motion to dismiss, Twombly, 550 U.S.
at 555.
          de question on a motion to dismiss “is not whether a plaintiﬀ will ultimately
prevail but whether the claimant is entitled to oﬀer evidence to support the claims.” Sikhs
for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond,
Inc. v. Town of Darien, 56 F.3d 375, 378 (2d Cir. 1995)). Consequently, when ruling on a


                                              10
motion to dismiss pursuant to Rule 12(b)(6), the Court accepts all plausible and
nonconclusory factual allegations in the complaint as true and draws all reasonable

inferences in the plaintiﬀ’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014); see
also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it
strikes a savvy judge that actual proof of those facts is improbable. . . .”). “For purposes
of this rule, the complaint is deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by reference.” Chambers v.
Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted).
       Finally, special considerations counsel in favor of relaxed pleading standards for
pro se plaintiﬀs. See Sealed Plaintiﬀ v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.
2008) (noting that pro se complaints, “however inartfully pleaded, must be held to less
stringent standards” (internal quotation marks omitted)). Accordingly, in adjudicating the
motion to dismiss Dawkins’ Complaint, the Court looks beyond his Amended Complaint,
considers the factual allegations contained in his opposition papers, see Long v. Lafko,
254 F. Supp. 2d 444, 446 (S.D.N.Y. 2003), and interprets the totality of allegations in his
papers to raise the strongest claims they suggest, see Triestman v. Fed. Bureau of Prisons,
470 F.3d 471, 474–75 (2d Cir. 2006). As the Second Circuit has observed, a liberal
construction of pro se pleadings is especially important when dealing with civil rights
complaints, like Dawkins’ Amended Complaint. See Weinstein v. Albright, 261 F.3d 127,
132 (2d Cir. 2001). “However, even pro se plaintiﬀs asserting civil rights claims cannot
withstand a motion to dismiss unless their pleadings contain factual allegations suﬃcient
to raise a right to relief above the speculative level.” Jackson v. N.Y. State Dep’t of Labor,
709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (internal quotation marks and emphasis
omitted).
IV.    THE MOVING DEFENDANTS’ MOTIONS
       To succeed under Section 1983, Dawkins must allege that (1) defendants are state
actors or acted under color of state law at the time of the challenged action, and (2) the


                                             11
challenged action deprived him of a right secured by the Constitution or federal law. Am.
Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). “Section 1983 itself creates

no substantive rights; it provides only a procedure for redress for the deprivation of rights
established elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993).
       To succeed against these individual defendants, Dawkins must establish their
“personal involvement in the claimed violation . . . .” Warren v. Pataki, 823 F.3d 125,
136 (2d Cir. 2016) (internal quotation omitted). He may do so by alleging that “(1) the
defendant participated directly in the alleged constitutional violation, (2) the defendant,
after being informed of the violation through a report or appeal, failed to remedy the
wrong, (3) the defendant created a policy or custom under which unconstitutional
practices occurred, or allowed the continuance of such a policy or custom, (4) the
defendant was grossly negligent in supervising subordinates who committed the wrongful
acts, or (5) the defendant exhibited deliberate indiﬀerence to the rights of inmates by
failing to act on information indicating that unconstitutional acts were occurring.” Colon
v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).
       A. Access to the Courts & Free Flow of the Mails
       As with his original complaint, Dawkins alleges that the defendants unlawfully
interfered with his access to the courts. Under the First and Fourteenth Amendment,

incarcerated persons possess a constitutional right to access the courts, and this right
encompasses the right to send and receive legal mail. See West v. Rivera, No. 13 Civ.
3965 (RA), 2015 WL 997788, at *3 (S.D.N.Y. Mar. 6, 2015) (citing Davis v. Goord, 320
F.3d 346, 351 (2d Cir. 2003)). To establish a claim for unlawful interference with access
to the courts, a plaintiﬀ must plead factual allegations establishing an “actual injury”; put
diﬀerently, “the plaintiﬀ must ‘demonstrate that the prison hindered his eﬀorts to pursue a
non-frivolous legal or administrative action.’” Id. (quoting Guarneri v. West, 495 F.
App’x 142, 144 (2d Cir. 2011)).




                                             12
       In its March 2019 Opinion and Order, the Court dismissed this claim because
Dawkins did not properly allege such an injury. He pleaded that he had attempted to

serve H+H with a notice of claim via the Comptroller’s oﬃce. Such service would have
been ineﬀective because H+H is a separate entity from the City and must be served
directly. See Scantlebury v. N.Y.C. Health & Hosps. Corp., 830 N.E.2d 292, 297 (N.Y.
2005) (“Here, plaintiﬀ served a notice of claim on the City of New York. de proper—
and diﬀerent — party was [H+H]. A party sustaining injury allegedly attributable to
these health facilities must ﬁle a veriﬁed notice of claim with [H+H] prior to the
commencement of a lawsuit.” (internal quotation marks and alterations omitted)).
       Dawkins’ Amended Complaint (via the aﬃdavit attached to his brieﬁng papers)
newly alleges that he mailed the General Counsel of H+H a notice of claim, in addition to
the one he mailed the Comptroller’s oﬃce. de moving defendants now argue, however,
that serving H+H was never necessary because Dawkins only sought to hold the hospital
corporation liable under Section 1983. Claims against H+H under Section 1983 do not
require a notice of claim. See Mejía v. N.Y.C Health & Hosps. Corp., 16 Civ. 9706, 2018
WL 3442977, at *14 (S.D.N.Y. July 17, 2018).
       But Dawkins’ allegations reach further than a civil-rights claim against the
physicians that treated him. His allegations include a claim that at least one doctor
employed by H+H diagnosed him with a cold while his lungs were ﬁlling with blood —
an allegation which, when read with the solicitude to which pro se pleadings are entitled,
suggests that Dawkins could have had a non-frivolous state law claim of negligence and
malpractice. Indeed, when arguing for the dismissal of the original Complaint against its
employees, H+H argued that Dawkins’ state law allegations were meritless in part
because he had failed to follow the notice of claim requirement. See Doc. 43 at 16 (citing
N.Y. Unconsol. Law § 7401(2)).
       Furthermore, if a defendant had indeed interfered with his attempts to mail a
notice of claim, such action would have hindered his legal case. To successfully pursue a


                                            13
claim against H+H, Dawkins needed to ﬁle notice of claim within 90 days after his cause
of action accrued. N.Y. Unconsol. Law § 7401(2). He was cared for by H+H between

January 2 and January 21, 2015, meaning, to be timely, he would have needed to ﬁle his
claim by April 21, 2015. He attempted to mail his claims on March 11 and March 30,
2015. As Dawkins pleads his claims, Copeland never told him that his mail had been
rejected or otherwise not sent until after the notice of claim period had expired. Viewing
the facts in the light most favorable to Dawkins and drawing all inferences in his favor,
the Court ﬁnds he would have been hindered if prison oﬃcials had interfered with his
mail at this time. de moving defendants do not present any argument to the contrary in
their brieﬁng.
         de Court also ﬁnds, again without any opposing argument from the defendants,
that Dawkins has properly pleaded Copeland’s personal involvement. He alleges that
Copeland did not record his legal mail in the out-going logbook, and that it was she who
collected both sets of notices from his dormitory mailbox. He further alleges that she
violated Department of Correction policy by failing to post his legal mail despite his not
having suﬃcient funds in his inmate account. As Scully, the prison cashier, indicated,
whether to post a letter when there were not suﬃcient funds was within the discretion of
the mail oﬃcer — in this case, Copeland. Accordingly, Dawkins’ claim against Copeland
for interference with access to the courts may proceed.1
         Dawkins does not, however, plead the personal involvement of either Capt.
Dawkins or Canady in this alleged constitutional violation. At best, he complained of the
situation to both of these defendants after which they conducted investigations into the
matter. As the Court held in its earlier order, “a defendant’s mere receipt of a grievance is

1
  In their motion, the defendants do not argue that they should be entitled to qualiﬁed immunity against
Dawkins’ access to the courts claim — only against his conditions of conﬁnement and medical needs
claims. See Doc. 81 at 12–13; Doc. 105 at 9. In any event, Copeland would likely not be entitled to
qualiﬁed immunity because a prisoner’s right to send and receive legal mail is clearly established. See
Bellezza v. Holland, 09 Civ. 8434, 2011 WL 2848141, at *8 (S.D.N.Y. July 12, 2011) (denying qualiﬁed
immunity on motion to dismiss access to the courts and mails claim).



                                                    14
insuﬃcient to show their personal involvement in a constitutional deprivation.” 2019 WL
1437049, at *8, Doc. 71 at 16 (citing Allah v. Annucci, No. 16 Civ. 1841 (KMK), 2017

WL 3972517, at *7 (S.D.N.Y. Sept. 7, 2017)). derefore, Dawkins has failed to allege a
claim of intereference with access to the courts against Capt. Dawkins and Canady.
       Dawkins also fails to plead a violation of his constitutional right to the free ﬂow
of the mails. Inmates have a First Amendment right to the “free ﬂow of incoming and
outgoing mail.” Davis, 320 F.3d at 351. In light of this right, “[r]estrictions on prisoners’
mail are justiﬁed only if they further one or more of the substantial governmental
interests of security, order, and rehabilitation, and must be no greater than is necessary or
essential to the protection of the particular governmental interest involved.” Id. (internal
quotation marks and alterations omitted). For liability to attach, “the inmate must show
that the prison oﬃcials ‘regularly and unjustiﬁably’ interfered with the incoming [or
outgoing] legal mail.” Id. (citation omitted).
       Dawkins’ allegations in this regard are unchanged from his original Complaint.
He has failed to show in a nonconclusory manner an “ongoing practice of censorship” or
that the defendants’ actions “chilled [his] right of access to the courts or impaired the
legal representations he received.” Id. At best, his allegations amount to one or two
instances of his mail being stopped, rather than a long-term eﬀort to block his
communication with the outside world. de allegations of violations of his right to free
ﬂow of the mails are dismissed against the moving defendants.
       B. Conditions of Conﬁnement
       “Jailed individuals are protected against ‘deliberate indiﬀerence’ to ‘conditions
that pose a substantial risk of serious harm’ by the Eighth Amendment or the Fourteenth
Amendment.” Howard v. Brown, 15 Civ. 9930, 2018 WL 3611986, at 4 (July 25, 2018)
(citation omitted). “A pretrial detainee’s claims of unconstitutional conditions of
conﬁnement are governed by the Due Process Clause of the Fourteenth Amendment,
rather than the Cruel and Unusual Punishments Clause of the Eight Amendment.”


                                             15
Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (citations omitted). dis is so because
“pretrial detainees have not been convicted of a crime and thus may not be punished in

any manner—neither cruelly and unusually nor otherwise.” Id. (internal quotation marks
and alterations omitted). dat said, “[a pretrial] detainee’s rights are ‘at least as great as
the Eighth Amendment protections available to a convicted prisoner.’” Id. (quoting City
of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)).
       To establish a Section 1983 claim for allegedly unconstitutional conditions of
conﬁnement, a plaintiﬀ must make two showings. Darnell, 849 F.3d at 29. First, the
plaintiﬀ must “show[] that the challenged conditions were suﬃciently serious to
constitute objective deprivations of the right to due process.” Id.; see also id. at 30
(“Under both the Eighth and Fourteenth Amendments, to establish an objective
deprivation, the inmate must show that the conditions, either alone or in combination,
pose an unreasonable risk of serious damage to his health . . . .” (internal quotation marks
omitted)). Second, the plaintiﬀ must “show[] that the oﬃcer[s] acted with at least
deliberate indiﬀerence to the challenged conditions.” Id. Of note, the requisite mens rea
to establish deliberate indiﬀerence in cases involving pretrial detainees (and thus, the
Fourteenth Amendment) diverges from the mens rea requirement in cases involving
convicted persons (and thus, the Eighth Amendment). Id. at 34–35. de Eighth
Amendment imposes a subjective mens rea standard: To be liable, the prison oﬃcial
must “know[] of and disregard[] an excessive risk to inmate health or safety.” Id. at 32
(quoting Farmer, 511 U.S. at 837). In contrast, however, the Fourteenth Amendment
applies an objective mens rea standard: de oﬃcial need only “recklessly fail[] to act
with reasonable care to mitigate the risk that the condition posed to the pretrial detainee
even though the defendant-oﬃcial knew, or should have known, that the condition posed
an excessive risk to health or safety.” Id. at 35 (citing Kingsley v. Hendrickson, 135 S. Ct.
2466 (2015)).




                                              16
       Dawkins allegations here are largely unchanged from the allegations in his
original Complaint. As the Court ruled in its March 2019 Opinion and Order, “assuming

Dawkins has pleaded suﬃciently serious conditions of conﬁnement, Dawkins fails to
plead factual allegations suﬃcient to give rise to an inference of deliberate indiﬀerence
on the part of the Correction Defendants.” 2019 WL 1437049, at *8, Doc. 71 at 15. de
two relevant updates to his Complaint do not save this claim.
       First, he alleges that he complained to Dawkins regarding his thin mattress in
September 2016 at an inmate council meeting and in February 2017 following the search
of his cell by Cooper, Colon, and Grace. But Dawkins does not allege that he told Capt.
Dawkins that the thin mattress posed any “excessive risk to [his] health or safety” or that
Capt. Dawkins should have known of that risk. Darnell, 849 F.3d at 35.
       Second, he alleges that a staﬀ attorney at the Legal Aid Society sent a number of
emails to prison oﬃcials, relaying Dawkins’ complaints about his condition. But the
emails were addressed to none of the defendants in this action, and Dawkins has failed to
plead any facts suggesting that any of the defendants were ever aware or should have
been aware of these emails, much less whether those emails communicated any excessive
risk to Dawkins’ safety. See Darnell, 849 F.3d at 35.
       Accordingly, Dawkins’ claims of unconstitutional conditions of conﬁnement are
dismissed against all moving defendants.
       C. Deliberate Indiﬀerence to Medical Needs
       To sustain a claim for deliberate indiﬀerence to serious medical needs, Dawkins
must show that (1) he had a serious medical condition, yet (2) he was treated with
deliberate indiﬀerence by the defendant-oﬃcials. See Gersbacher v. City of New York,
134 F. Supp. 3d 711, 724 (S.D.N.Y. 2015) (citing Caiozzo v. Koreman, 581 F.3d 63, 72
(2d Cir. 2009)). For pretrial detainees, the mens rea element of a claim for deliberate
indiﬀerence of medical needs “is judged by the same deliberate indiﬀerence standard




                                            17
articulated in Darnell.” Sanders v. City of New York, No. 16 Civ. 7426 (PGG), 2018 WL
3117508, at *8 (S.D.N.Y. June 25, 2018) (internal quotation marks omitted).

         de Court dismissed Dawkins’ indiﬀerence to medical needs claims because it
found he failed to plead that he had informed any defendant of his condition. 2019 WL
1437049, at *8, Doc. 71 at 17. He attempts to address the Court’s ﬁnding by alleging that
the defendants must have known of his condition because he had given full medical
histories to prison medical oﬃcials during his intake and subsequent treatment. He also
alleges he told Capt. Dawkins that he needed a thicker mattress in February 2017 when
his medical mattress was taken away.
         But, as with the emails documenting his conditions of conﬁnement, Dawkins has
failed to plead facts that any of the defendants read or should have read his medical
charts. And he does not plead that he actually informed Capt. Dawkins of his injured
back or its connection to the need for a thicker mattress. He makes no allegations
whatsoever concerning Canady and Copeland. Accordingly, the indiﬀerence to medical
needs claims are dismissed against the moving defendants.
                                                   ***
         For the foregoing reasons, all claims are dismissed against Capt. Dawkins and
Canady in their individual capacities.2 Given that Dawkins, the plaintiﬀ, has been

aﬀorded an opportunity to replead his allegations already, the Court dismisses those
claims with prejudice. de claim against Copeland in her individual capacity for
interfering with Dawkins’ access to the courts survives; all other claims against her are
dismissed with prejudice.
         Furthermore, all claims against the moving defendants in their oﬃcial capacities
are dismissed with prejudice. For such claims to have survived, Dawkins must have


2
 Because the Court does not ﬁnd any constitutional violations for the claims it has dismissed against the
moving defendants, it does not reach the question of whether the moving defendants are entitled to
qualiﬁed immunity for those claims.



                                                    18
alleged that the violations of his rights were due to “a policy, custom, or practice of the
municipal defendant.” Patterson v. County of Oneida, 375 F.3d 206, 226 (2d Cir. 2004).

He did not do so here in relation to the one claim that survives, against Copeland.
       Finally, Dawkins mentions in his Amended Complaint that the defendants
prevented him from contacting consular oﬃcials. He does not provide any factual
allegations supporting this allegation at all, and so any claims based upon it are dismissed
with prejudice.
V.     NON-MOVING DEFENDANTS
       de Court will now address the status of the non-moving defendants in this action.
dey fall into three groups. First are the defendants who had been named in Dawkins’
original Complaint: Holiness, Scully, Rice, Katz, Saunders, Vaz, and Tillery. Second are
Ramos and Chowdhury, newly added medical professionals. And third are Cooper,
Colon, and Grace, who are all Department of Correction Employees.
       de Court previously dismissed Holiness, Scully, Rice, Katz, Saunders, and
Tillery in its March 2019 Opinion and Order because Dawkins had made no attempt to
serve them with process in a timely fashion. 2019 WL 1437049, at *4–5, Doc. 71 at 9–
10. dat decision, based on Judge Sullivan’s decision of October 19, 2018 is the law of
the case. See Oﬃcial Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers &

Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003). As there has been no “intervening
change of controlling law, the availability of new evidence, or the need to correct a clear
error or prevent a manifest injustice,” the Court will again dismiss these defendants from
the case, with prejudice. Id.
       de Court dismisses the other defendants under the authority granted by 28 U.S.C.
§ 1915A. In cases by prisoners brought against governmental oﬃcers, the Court may
dismiss claims sua sponte if it determines they are “frivolous, malicious, or fail[] to state
a claim upon which relief may be granted.” § 1915A(b)(1).




                                             19
         de claims against Ramos and Chowdhury fail to state a claim because they are
untimely. de statute of limitations for suits under Section 1983 is three years. See

Pinaud v. County of Suﬀolk, 52 F.3d 1139 (2d Cir. 1995). Dawkins’ latest interaction
with Chowdhury was in January 2015, and he alleges that he was treated by Ramos in
January 2015, as well.3 de date he ﬁled his Amended Complaint, June 13, 2019, is well
after the three-year limitations period had expired. de claims do not relate back to the
allegations in the original Complaint because both parties are new to this matter. See
Harris v. Viau, No. 17 Civ. 9746 (KMK), 2019 WL 1331632, at *5 (S.D.N.Y. May 3,
2019) (ﬁnding Federal Rule of Civil Procedure 15 “inapplicable” because when “an
amendment adds a previously unmentioned party.” (internal quotation removed)).4
Accordingly, Ramos and Chowdhury are dismissed as defendants.
         Finally, the claims against Colon, Cooper, and Grace are dismissed because they
fail to state a claim. Dawkins fails to allege that Colon or Grace knew or should have
known of his medical conditions when they searched his cell and Grace directed Colon to
remove the mattress. Cooper, though Dawkins told him he needed the mattress, checked
with Katz, a doctor, before taking it away. dis consultation with a medical professional
cannot form the basis for a claim of deliberate indiﬀerence to Dawkins’ medical needs.
See Ward v. Capra, No. 16 Civ. 6533 (KMK), 2018 WL 1578398, at *6 (S.D.N.Y. Mar.
29, 2018) (“Even if [defendant] had knowledge of the grievance, a prison administrator is
permitted to rely upon and be guided by the opinions of medical personnel concerning the
proper course of treatment administered to prisoners, and cannot be held to have been
personally involved if he does so.”).



3
 Dawkins does allege that he informed Ramos of his thin mattress in September 2016. To the extent
Dawkins has a claim arising from this interaction, it is dismissed for the same reason the claims are
dismissed against Capt. Dawkins, who was at the same meeting.
4
  Ye Court ﬁnds it appropriate to dismiss on this basis because Dawkins had the opportunity to counter any
limitations-based defense in his opposition to H+H’s motion to dismiss the original complaint. See Abbas
v. Dixon, 480 F.3d 636, 640 n.3 (2d Cir. 2007).



                                                    20
       Because the Court is dismissing these claims sua sponte, and because Dawkins
has not had an opportunity to address the deﬁciencies with his Amended Complaint as

they relate to Colon, Cooper, and Grace, the Court will only dismiss the claims without
prejudice. Dawkins shall be permitted one more opportunity to plead his complaints
against those three defendants.
VI.    CONCLUSION
       For the foregoing reasons, the Court makes the following rulings:
       §   Canaday’s and Capt. Dawkins’ motions to dismiss are GRANTED in their
           entirety. de claims against them are DISMISSED with prejudice.
       §   All claims against Holiness, Scully, Katz, Saunders, Rice, Vaz, Tillery, Ramos,
           and Chowhurdy are DISMISSED, sua sponte, with prejudice.
       §   de Amended Complaint is DISMISSED as to Grace, Colon, and Cooper,
           without prejudice.
       §   Copeland’s motion to dismiss the Amended Complaint is GRANTED in part
           and DENIED in part. de Section 1983 claim based upon alleged unlawful
           interference with access to the courts survives. All other claims against her
           are DISMISSED with prejudice.
       §   de moving defendants’ motion to stay discovery pending the resolution of
           this motion, Doc. 92, is DENIED as moot.

       de Court directs the parties to proceed as follows:
       §   Should Dawkins wish to ﬁle a Second Amended Complaint amending his
           claims against Cooper, Colon, and Grace, he must do so by June 1, 2020.
           Upon receipt, the Court will screen it and issue orders of service, if warranted.
           He may not add new defendants or alter the allegations made against
           Copeland.
       §   Copeland is directed to answer the Second Amended Complaint, confer with
           Dawkins on a discovery plan, and submit a status report to the Court by June
           1, 2020.

       de Clerk of Court is respectfully directed to terminate from the case Canaday,
Capt. Dawkins, Holiness, Scully, Katz, Rice, Saunders, Vaz (a.k.a. “Vas” and “Executive




                                            21
Director of Programs”), Tillery, Ramos, and Chowdhury (a.k.a. “Dr. John Doe”). de
Clerk is also directed to terminate the motions, Docs. 80, 92.


It is SO ORDERED.


Dated:   March 31, 2020
         New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                            22
